
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.3


EMPLOYMENT AGREEMENT


        This Employment Agreement ("Agreement") is entered into as of June 1,
2002, by and between MGM MIRAGE, a Delaware corporation ("Employer"), and John
Redmond ("Employee") and, except as otherwise expressly provided herein,
replaces in all respects the prior employment agreement dated as of June 1, 2000
between Employer and Employee.

1.Employment. Employer hereby employs Employee, and Employee hereby accepts
employment by Employer, as President and Chief Executive Officer of MGM Grand
Resorts to perform such executive, managerial or administrative duties as
Employer may specify from time to time. In construing the provisions of this
Agreement, Employer shall include all of Employer's subsidiary, parent and
affiliated corporations and entities. Employee is presently a member of the
Board of Directors of Employer and its Executive Committee. During the Specified
Term, Employer agrees to take all steps necessary to include Employee as a
member of management's slate of nominees for election as a member of Employer's
Board of Directors, and to use all reasonable efforts to maintain Employee's
position as a member of the Executive Committee.

2.Term. This Agreement shall commence on the date hereof (the "Commencement
Date"), and continue through and including July 3, 2006 (the "Specified Term").

3.Compensation. Employee shall receive a minimum annual salary of $1,300,000
commencing on the Commencement Date. Employee shall also be eligible to receive
fringe benefits commensurate with Employer's other employees in comparable
senior executive positions, and reimbursement for all reasonable business and
travel expenses incurred by Employer in performing the duties hereunder, payable
in accordance with Employer's customary practices. Employee is eligible for
consideration for a discretionary raise and/or promotion by Employer in its sole
and absolute discretion. Employee shall be entitled to an annual bonus ("Bonus")
determined pursuant to Employer's Annual Performance-Based Incentive Plan for
Executive Officers, or any successor plan (the "Bonus Plan"), with Employee's
participation to be determined on a pro rata basis to the extent the termination
date of this Agreement does not coincide with the end of a fiscal year of
Employer (such Bonus shall be paid at such time as Employer pays Bonuses under
the Bonus Plan to its other senior executives with respect to such fiscal year,
but not later than March 31 following the end of such fiscal year). Employee
shall also be eligible to receive additional bonuses as determined by Employer
in its sole and absolute discretion.

4.Extent of Services. The Employee agrees that the duties and services to be
performed by Employee shall be performed exclusively for Employer. Employee
further agrees to perform such duties in an efficient, trustworthy and
businesslike manner. The Employee agrees not to render to others any service of
any kind whether or not for compensation, or to engage in any other business
activity whether or not for compensation, that is similar to or conflicts with
the performance of Employee's duties under this Agreement, without the approval
of the Executive Committee of the Board of Directors of Employer. Subject to the
above-referenced discretion of the Executive Committee, it is understood that
Employee may continue to serve in the capacities specified on Exhibit C hereto.

5.Policies and Procedures. In addition to the terms herein, Employee agrees to
be bound by Employer's policies and procedures as they may be amended by
Employer from time to time. In the event the terms in this Agreement conflict
with Employer's policies and procedures, the terms herein shall take precedence.
Employer recognizes that it has a responsibility to see that its employees
understand the adverse effects that problem gambling and underage gambling can
have on individuals and the gaming industry as a whole. Employee acknowledges
having read

1

--------------------------------------------------------------------------------

Employer's policies, procedures and manuals and agrees to abide by the same,
including but not limited to Employer's policy of prohibiting underage gaming
and supporting programs to treat compulsive gambling.

6.Licensing Requirements. Employee acknowledges that Employer is engaged in a
business that is or may be subject to and exists because of privileged licenses
issued by governmental authorities in Nevada, Michigan, Mississippi, New Jersey,
Australia and other jurisdictions in which Employer is engaged or has applied,
or during the Specified Term may apply, to engage in the gaming business. If
requested to do so by Employer, Employee shall apply for and obtain any license,
qualification, clearance or the like which shall be requested or required of
Employee by any regulatory authority having jurisdiction over Employer.

7.Failure to Satisfy Licensing Requirements. If Employee fails to satisfy any
licensing requirement referred to in Paragraph 6 above, or if Employer is
directed to cease business with Employee by any governmental authority referred
to in Paragraph 6 above, or if Employer shall determine, in Employer's
reasonable judgment, that Employee was, is or might be involved in, or is about
to be involved in, any activity, relationship(s) or circumstances which could or
does jeopardize Employer's business, reputation or such licenses of Employer, or
if any such license is threatened to be, or is, denied, curtailed, suspended or
revoked as a result of Employer's continued employment of Employee, this
Agreement may be terminated by Employer and the parties' obligations and
responsibilities shall be determined by the provisions of Paragraph 10(a).

8.Restrictive Covenants.

(a)Competition. Employee acknowledges that, in the course of Employee's
responsibilities hereunder, Employee will form relationships and become
acquainted with certain confidential and proprietary information as further
defined in Paragraph 8(b). Employee further acknowledges that such relationships
and information are valuable to the Employer and that the restrictions on future
employment, if any, are reasonably necessary in order for Employer to remain
competitive in the gaming industry. In consideration for the Compensation
hereunder, and in recognition of Employer's heightened need for protection from
abuse of relationships formed or information obtained before and during the
Specified Term of the Employee's employment hereunder, Employee covenants and
agrees that, except as otherwise provided herein, in the event Employee is not
employed by Employer for the entire Specified Term, then for the twelve
(12) month period immediately following separation from active employment, or
for such shorter period remaining in the Specified Term should Employee separate
from active employment with less than twelve (12) months remaining in the
Specified Term (the "Restrictive Period"), Employee shall not directly or
indirectly be employed by, provide consultation or other services to, engage in,
participate in or otherwise be connected in any way (other than through passive
ownership of 1% or less of the outstanding voting securities) with any firm,
person, corporation or other entity which is either directly, indirectly or
through an affiliated company, engaged in, or proposes to engage in,
non-restricted gaming in the State of Nevada, or in or within a 150 mile radius
of any other jurisdiction in which Employer during the Restrictive Period is
engaged in, or proposes to engage in, non-restricted gaming ("Competitor"). The
covenants under this Paragraph include but are not limited to Employee's
covenant not to:

(i)Make known to any third party the names and addresses of any of the customers
of the Employer, or any other information pertaining to those customers.

(ii)Call on, solicit and/or take away, or attempt to call on, solicit and/or
take away, any of the customers of the Employer, either for Employee's own
account or for any third party.

2

--------------------------------------------------------------------------------

(iii)Call on, solicit and/or take away, any potential or prospective customer of
the Employer, on whom the Employee called or with whom Employee became
acquainted during employment (either before or during the Specified Term) by the
Employer, either for Employee's own account or for any third party).

(iv)Approach or solicit any employee of the Employer with a view towards
enticing such employee to leave the employ of the Employer to work for the
Employee or for any third party, or hire any employee of the Employer, without
the prior written consent of the Employer, such consent to be within Employer's
sole discretion.



(b)Confidentiality. Employee further covenants and agrees that Employee shall
not at any time during the Specified Term or thereafter, without Employer's
prior written consent, disclose to any other person or business entities any
trade secret (as that term is defined on Exhibit A attached hereto) or
proprietary or other confidential information concerning Employer, including
without limitation, Employer's customers and its casino, hotel and marketing
practices, procedures, management policies or any other information regarding
the Employer which is not already and generally known to the public or to
Competitors or available to interested persons. Employee further covenants and
agrees that Employee shall not at any time during the Specified Term, or
thereafter, without the Employer's prior written consent, utilize any such trade
secrets or proprietary or confidential information in any way, other than in
connection with employment hereunder. Not by way of limitation but by way of
illustration, Employee agrees that such trade secrets and proprietary or
confidential information specifically include but are not limited to those
documents and reports described on Exhibit B.

(c)Employer's Property. Employee hereby confirms that such trade secrets,
proprietary or confidential information and all information concerning customers
who utilize the goods, services or facilities of Employer and any hotel and/or
casino owned, operated or managed by Employer constitute Employer's exclusive
property (regardless of whether Employee possessed or claims to have possessed
such information prior to the date hereof). Employee agrees that upon
termination of active employment under this Agreement, Employee shall promptly
return to the Employer all notes, notebooks, memoranda, computer disks, and any
other similar repositories of information (regardless of whether Employee
possessed such information prior to the date hereof) containing or relating in
any to the trade or business secrets or proprietary and confidential information
of the Employer, including but not limited to the documents referred to in
Paragraph 8(b). Such repositories of information also include but are not
limited to any so-called personal files or other personal data compilations in
any form, which in any manner contain any trade secrets or proprietary or
confidential information of the Employer.

(d)Notice to Employer. Employee agrees to notify Employer immediately of any
employers for whom Employee works during the Specified Term or within the
Restrictive Period. Employee further agrees to promptly notify Employer, during
Employee's employment with Employer, of any contacts made by any gaming licensee
or prospective licensee which concern or relate to an offer of future employment
(or consulting services) to Employee.



9.Representations. Employee hereby represents, warrants and agrees with Employer
that:

(a)The covenants and agreements contained in Paragraphs 4 and 8 above are
reasonable in their geographic scope, duration and content; the Employer's
agreement to employ the Employee and a portion of the compensation and other
consideration to be paid to Employee under Paragraph 3 hereof, is in partial
consideration for such covenants; the Employee shall not raise any issue of the
reasonableness of the geographic scope, duration or content of such covenants in
any proceeding to enforce such covenants; and such covenants shall survive the
termination of this Agreement, in accordance with its terms;

3

--------------------------------------------------------------------------------

(b)The enforcement of any remedy under this Agreement will not prevent Employee
from earning a livelihood, because Employee's past work history and abilities
are such that Employee can reasonably expect to find work in other areas and
lines of business;

(c)The covenants and undertakings stated in Paragraphs 4, 6, 7 and 8 above are
essential for the Employer's reasonable protection; and

(d)Employer has reasonably relied on these representations, warranties and
agreements by Employee.

Additionally, the Employee agrees that in the event of Employee's breach of any
covenants set forth in Paragraphs 4 and 8 above, the Employer may seek to
enforce such covenants through any equitable remedy, including specific
performance or injunction, without out waiving any claim for damages. In any
such event, the Employee waives any claim that the Employer has an adequate
remedy at law.

10.Termination.

(a)This Agreement may be terminated by Employer at any time during the Specified
Term hereof for good cause. Upon any such termination, Employer shall have no
further liability or obligations whatsoever to Employee hereunder except as
provided under subparagraphs 10(a)(i)[a] and 10(a)(i)[b] and except that (x) if
termination is pursuant to subparagraphs 10(a)(ii) or (iii), Employee shall be
entitled to receive (I) so much of the stock from the Executive Stock Option
Plan as had vested pursuant to unexercised stock options which were vested as of
the date of termination, upon compliance by the Employee with all the terms and
conditions required to exercise such options, and (II) such stock as has vested
pursuant to the grant of restricted stock to Employee under the Restricted Stock
Plan without regard to any deferred vesting arising out of Executive's senior
employment status with the Employer and (y) if termination is pursuant to
subparagraphs 10(a)(i)[a] or 10(a)(i)[b], Employee (or his beneficiary if the
termination is pursuant to subparagraph 10(a)(i)[a]) shall be entitled to
receive (I) so much of the stock from the Executive Stock Option Plan pursuant
to unexercised stock options which would have been vested as of the first
anniversary of the date of termination, upon compliance by Employee (or his
beneficiary) with all of the terms and conditions required to exercise such
options, and (II) all of the restricted stock pursuant to the grant of
restricted stock to Employee under the Restricted Stock Plan without regard to
any deferred vesting arising out of Employee's senior employment status with
Employer. Good cause shall be defined as:

(i)Employee's death or disability, which is hereby defined to include incapacity
for medical reasons certified to by a licensed physician selected by Employer
("Employer's Physician") which precludes the Employee from performing the
essential functions of Employee's duties hereunder for a substantially
consecutive period of six (6) months or more. (In the event Employee disagrees
with the conclusions of Employer's Physician, Employee (or Employee's
representative) shall designate a physician ("Employee's Physician"), and
Employer's Physician and Employee's Physician shall jointly select a third
physician, who shall make the determination);

[a]In the event of Employee's death during the term of this Agreement,
Employee's beneficiary (as designated by Employee on the Employer's benefit
records) shall be entitled to receive (x) Employee's salary through Employee's
death (to the extent not previously paid) and for a twelve (12) month period
following Employee's death, such amount to be paid at regular payroll intervals,
(y) any Bonus attributable to the most recently completed fiscal year of
Employer to the extent not previously paid (determined through application of
the Bonus formula with respect to such year on a

4

--------------------------------------------------------------------------------

non-discretionary basis), and (z) an additional amount equal to what Employee's
Bonus would have been for the fiscal year in which Employee's death occurs
(determined through application of the Bonus formula with respect to such year
on a non-discretionary basis), pro rated through the date of Employee's death.
Such Bonuses shall be paid to Employee's beneficiary at such time as Employer
pays Bonuses to its other senior executives with respect to such fiscal year
(but not later than March 31 following the end of the applicable fiscal year).

[b]In the event that this Agreement is terminated by Employer due to Employee's
disability, as provided under subparagraph 10(a)(i), Employer shall pay to
Employee or his beneficiary in the event of Employee's death during the period
in which payments are being made) (x) Employee's salary through the date of
termination (to the extent not previously paid), and for an additional twelve
(12) month period following the date of termination, such amount to be paid at
regular payroll intervals, net of payments received by Employee from any short
term disability policy which is either self-insured by Employer or the premiums
of which were paid by Employer, (y) any Bonus attributable to the most recently
completed fiscal year of Employer to the extent not previously paid (determined
through application of the Bonus formula with respect to such year on a
non-discretionary basis), and (z) an additional amount equal to what Employee's
Bonus would have been for the fiscal year in which Employee's termination occurs
(determined through application of the Bonus formula with respect to such year
on a non-discretionary basis), pro rated through the date of termination. Such
Bonuses shall be paid at such time as Employer pays Bonuses to its other senior
executives with respect to the fiscal year in which Employee's termination
occurs (but not later than March 31 following the end of the applicable fiscal
year).



(ii)Employee's failure to abide by Employer's policies and procedures,
misconduct, insubordination, inattention to Employer's business, failure to
perform the duties required of Employee up to the standards established by the
Employer's Board of Directors, or other material breach of this Agreement, after
being provided with written notice of such matters and a reasonable opportunity
to cure (if curable); or

(iii)Employee's failure or inability to satisfy the requirements stated in
Paragraph 6 above.



(b)This Agreement may be terminated by Employer at any time during the Specified
Term hereof without cause upon written notice to Employee. Upon such
termination, Employer shall treat Employee as an inactive employee and, as its
sole liability to Employee arising from such termination, Employer shall provide
Employee (or his beneficiary in the event of Employee's death during the
Specified Term) with the following compensation and benefits ("Termination
Benefits"):

(i)Employer shall continue to pay Employee's salary and continue to provide
Employee's benefits (excluding eligibility for flex time and new stock option
and restricted stock grants, but including the continued vesting of previously
granted stock options and restricted stock, if any, and continued Employer
contributions to, and vesting of benefits in, the Supplemental Executive
Retirement Plan ("SERP") and Deferred Compensation Plan ("DCP"))through the
period remaining in the Specified Term;

(ii)Employee shall be entitled to receive so much stock from the Executive Stock
Option Plan pursuant to unexercised stock options and so much restricted stock
under the Restricted Stock Plan as are or subsequently become vested through the
period remaining in the Specified Term, upon compliance by the Employee, in the
case of stock options, with all the terms and conditions required to exercise
such options; and

5

--------------------------------------------------------------------------------

(iii)Employer shall pay Employee (y) any Bonus attributable to the most recently
completed fiscal year of Employer to the extent not already paid, determined
through application of the Bonus formula with respect to such year on a
non-discretionary basis (except to the extent all participants in the Bonus Plan
are treated in an identical fashion with respect to their Bonuses), and (z) an
additional amount equal to what Employee's Bonus would have been for the Fiscal
year in which Employee's termination occurs, determined through application of
the Bonus formula with respect to such year on a non-discretionary basis (except
to the extent all participants in the Bonus Plan are treated in an identical
fashion with respect to their Bonuses), pro-rated through the date of
termination. Such Bonuses shall be paid at such time as Bonuses are paid to
other senior executives of the Employer with respect to such fiscal year or
years (but not later than March 31 following the end of the applicable fiscal
year). In the event termination pursuant to Paragraph 10(b) occurs following a
Change of Control (as defined), Bonuses shall not be subject to reduction
through operation of the parentheticals to clauses (y) and (z) above.

Notwithstanding anything herein to the contrary but subject to
Paragraph 8(a),while Employee is in an inactive status, Employee may be employed
by or provide consultation services to any person or entity, provided that
Employer shall be entitled to offset the salary provided for in subparagraph
10(b)(i) being paid by Employer during the Specified Term by the compensation
and/or consultant's fee being paid to Employee by any such person or entity, and
provided further, that Employer shall not be required to continue to provide
benefits from and after the time and to the extent that Employee is entitled to
receive such benefits from any such person or entity. Employee shall promptly
notify Employer of his employment or agreement to provide consulting services
during the Specified Term.

(c)Employee may terminate this Agreement for good cause. For purposes of this
Paragraph 10(c), good cause shall mean:

(i)the failure of Employer to pay Employee any compensation when due, save and
except a "Disputed Claim" to compensation;

(ii)a material reduction in the scope of duties, responsibilities or authority
of Employee, any change in Employee's line of reporting, any reduction in
Employee's salary, or any treatment of Employee under the Bonus Plan which is
materially adverse and discriminatory to Employee as compared to the treatment
afforded to other senior executive officers of the Employer; or

(iii)a purported termination by Employer of Employee pursuant to Paragraph 10(a)
and it is subsequently determined pursuant to the procedures set forth in
Paragraph 11 that grounds for termination pursuant to Paragraph 10(a) were not
present at the time of Employer's termination of Employee.

For any termination under this Paragraph 10(c), Employee shall give Employer
thirty (30) days advance written notice specifying the facts and circumstances
of Employer's breach. During such thirty (30) day period, Employer may cure the
breach, if curable, in which event the termination pursuant to this
Paragraph 10(c) shall be ineffective and this Agreement shall remain in full
force and effect. In the event during such thirty (30) day period Employer
declares in writing that it disputes the existence of a breach or Employee
declares in writing that the cure of such breach by Employer is insufficient,
this Agreement shall continue in full force until the dispute is resolved in
accordance with Paragraph 11. As a result of any termination under this
Paragraph 10(c), Employee shall be entitled to receive the Termination Benefits.
Employee shall have no further claim against Employer arising out of such
breach.

6

--------------------------------------------------------------------------------

(d)Employee shall also have the right to terminate Employee's employment without
cause upon thirty (30) days advance written notice to Employer. Upon any such
termination Employer shall have no further liability or obligations whatsoever
to Employee hereunder, except that Employee shall be entitled to receive:

(i)so much of the stock from the Executive Stock Option Plan pursuant to
unexercised stock options as had been vested as of the date of termination, upon
compliance by the Employee with all the terms and conditions required to
exercise such option and so much of the stock from the Restricted Stock Plan as
has vested as of the date of termination without regard to any deferred vesting
arising out of executive's senior employment status with the Employer;

(ii)all salary through and including the date of termination; and

(iii)any Bonus attributable to the most recently completed fiscal year of
Employer to the extent not previously paid (determined in accordance with the
Plan, including the exercise of discretion by the committee administering such
Plan which may reduce or eliminate such Bonus).



(e)As used herein the term "Change of Control" shall mean the first to occur of
any of the following events:

(1)Any "person" or "group" of persons (as such terms are used in §13 and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")), other than the Company's principal stockholder as reflected in the
Company's Proxy Statement dated March 29, 2002 (the "Principal Stockholder"),
the Principal Stockholder's sole shareholder, members of the immediate family,
as well as the heirs and legatees, of the Principal Stockholder's sole
shareholder and trusts or other entities for the benefit of such persons or
affiliates of such persons (as such term "affiliates" is defined in the rules
promulgated by the Securities and Exchange Commission) (the "Principal
Stockholder Group"), becomes the beneficial owner (as that term is used in
§13(d) of the Exchange Act), directly or indirectly, of fifty percent (50%) or
more of the Company's capital stock entitled to vote generally in the election
of directors. (For the avoidance of doubt, as of the date hereof, the Principal
Stockholder Group is the beneficial owner of fifty percent (50%) or more of the
Company's capital stock);

(2)At any time, individuals who, at the date of the adoption of the Plan,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
in excess of seventy five percent (75%) either (1) the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, or (2) the
members of the Company's Executive Committee then still in office who either
were members at the beginning of the period or whose election or nomination for
election to the Executive Committee was previously so approved by the directors
or the Executive Committee, cease for any reason to constitute at least a
majority of the Board;

(3)Any consolidation or merger of the Company, other than a consolidation or
merger of the Company in which the holders of the Stock immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the Stock of the
surviving corporation immediately after the consolidation or merger;

(4)Any liquidation or dissolution of the Company; or

7

--------------------------------------------------------------------------------

(5)The sale or transfer of all or substantially all of the assets of the Company
to parties that are not within a "controlled group of corporations" (as defined
in Code §1563) in which the Company is a member.

In the event there is a Change in Control of Employer, then upon the effective
date of the Change of Control ("Effective Date"):

(i)All of Employee's unvested stock options and restricted stock shall become
fully vested (without regard to any deferral of vesting arising out of
Executive's status as a senior employee of Employer).

(ii)If the Change of Control results from an exchange of outstanding common
stock as a result of which the common stock of Employer is no longer publicly
held, then from and after the Effective Date, upon exercise of such stock
options, Employee (or his beneficiary in the event of his death subsequent to
the Effective Date) shall be entitled to receive the per share consideration
(cash, stock or otherwise) which the holders of Employer common stock received
in such exchange. For example, if immediately prior to the Effective Date,
Employee has options to acquire 5,000 shares of Employer's common stock and the
exchange of stock is one share of common stock of Employer for two shares of
common stock of the acquiring entity, then Employee's options shall be converted
into options to acquire, upon payment of the exercise price, 10,000 shares of
the acquiring entity's common stock.

(iii)If the Change of Control results from a sale of Employer's outstanding
common stock for cash with the result that Employer's common stock is no longer
publicly held, then from and after the Effective Date, upon exercise of such
stock options, Employee (or his beneficiary in the event of his death subsequent
to the Effective Date) shall be entitled to receive cash equal to the difference
between the price per share of common stock paid by the acquiring entity for
Employer's shares of common ("Purchase Price") and the price per share at which
the options were granted ("Strike Price"). For example, if immediately prior to
the Effective Date, Employee has options to acquire 2,000 shares of Employer
common stock at a Strike Price of $35, and the Purchase Price was $40, then
Employee would be entitled to receive $10,000 in full satisfaction of such
options (2,000 shares times $5 per share).

(iv)Employee's rights and remedies under (w) any agreements whereby Employer was
granted stock options or restricted stock, (x) the SERP, (y) the DCP (z) and all
other benefit plans shall remain in full force and effect. Employee shall be
entitled to receive Bonuses which shall not be less than the amounts determined
pursuant to Paragraph 10 (b)(iii) and which shall be paid not later than the
times specified therein.



(f)No termination of this Agreement shall extinguish such rights as Employee may
have (i) under applicable law or Employer's incorporation documents or bylaws to
be indemnified in his capacity as an officer or director of Employer or (ii) to
receive benefits under the SERP, DCP, or any other plan, subject to the terms
and conditions of such plan.

(g)The parties acknowledge that the provisions contained herein with respect to
stock options granted prior to the date of this Agreement are in all material
respects identical to the provisions applicable to such stock options
immediately prior to the date of this Agreement.



11.Disputed Claim/Arbitration. A "Disputed Claim" occurs when Employee maintains
pursuant to Paragraph 10(c) that Employer has breached its obligations to
Employee (or failed to timely cure such breach) and Employer has denied such
breach (or claimed to have effected a cure thereof). In such event, the Disputed
Claim shall be resolved by arbitration administered by the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes.
Any

8

--------------------------------------------------------------------------------

arbitration under this paragraph shall take place in Las Vegas, Nevada. Until
the arbitration process is finally resolved in the Employee's favor and Employer
fails to satisfy such award within thirty (30) days of its entry, no "for good
cause" termination within the meaning of Paragraph 10(c) exists with respect to
the Disputed Claim. Nothing herein shall preclude or prohibit Employer or
Employee from invoking the provisions of Paragraph 10(b) or Employee invoking
the provisions of Paragraph 10(d), or of either party seeking or obtaining
injunctive or other equitable relief. In the event of a purported termination of
Employee by Employer pursuant to Paragraph 10(a) which is disputed by Employee
pursuant to Paragraph 10(c), if Employee prevails in the arbitration, Employee
shall not be entitled to reinstatement, but shall be entitled to the Termination
Benefits. To the extent Employer shall not have paid Termination Benefits during
the period of such dispute and Employee is the prevailing party in such
arbitration, in addition to any other award, Employee shall be entitled to
interest at nine percent (9%) per annum on such unpaid Termination Benefits.

12.Severability. If any provision hereof is unenforceable, illegal, or invalid
for any reason whatsoever, such fact shall not affect the remaining provisions
hereof, except in the event a law or court decision, whether on application for
declaration, or preliminary injunction or upon final judgment, declares one or
more of the provisions of this Agreement that impose restrictions on Employee
unenforceable or invalid because of the geographic scope or time duration of
such restriction. In such event, Employer shall have the option:

(a)To deem the invalidated restrictions retroactively modified to provide for
the maximum geographic scope and time duration which would make such provisions
enforceable and valid; or

(b)To terminate this Agreement pursuant to Paragraph 10(b).

Exercise of any of these options shall not affect Employer's right to seek
damages or such additional relief as may be allowed by law in respect to any
breach by Employee of the enforceable provisions of this Agreement.

13.Travel and Related Matters. During the Specified Term, it is anticipated that
Employee will be required to travel extensively on behalf of the Employer. Such
travel, if by air, may be on Employer provided aircraft (if authorized by the
Chief Executive Officer), or if commercial airlines are used, on a first-class
basis (or best available basis, if first class is not available).

14.Attorneys' Fees. In the event suit is brought to enforce, or to recover
damages suffered as a result of breach of this Agreement, or there is an
arbitration pursuant to Paragraph 11, the prevailing party shall be entitled to
recover its reasonable attorneys' fees and costs of suit.

15.No Waiver of Breach or Remedies. No failure or delay on the part of Employer
or Employee in exercising any right, power or remedy hereunder shall operate as
a waiver thereof nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

16.Amendment or Modification. No amendment, modification, termination or waiver
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by the Employer's officer duly designated by its Board of
Directors or Employee Committee for such purposes (the "Designated Officer"),
and Employee, nor consent to any departure by the Employee from any of the terms
of this Agreement shall be effective unless the same is signed by such
Designated Officer. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

9

--------------------------------------------------------------------------------

17.Governing Law. The laws of the State of Nevada shall govern the validity,
construction and interpretation of this Agreement, and except for Disputed
Claims, the courts of the State of Nevada shall have exclusive jurisdiction over
any claim with respect to this Agreement.

18.Number and Gender. Where the context of this Agreement requires the singular
shall mean the plural and vice versa and references to males shall apply equally
to females and vice versa.

19.Headings. The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

20.Assignment. This Agreement is personal to Employee and may not be assigned.

21.Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of Employer.

22.Prior Agreements. This Agreement shall supersede and replace any and all
other employment agreements which may have been entered into by and between the
parties.

23.Non-Involvement of Tracinda. The parties acknowledge that neither Kirk
Kerkorian nor Tracinda Corporation, individually or collectively, is a party to
this Agreement or any agreement provided for herein. Accordingly, the parties
hereby agree that in the event (i) there is any alleged breach or default by any
party under this Agreement or any agreement provided for herein, or (ii) any
party has any claim arising from or relating to any such agreement, no party,
nor any party claiming through such party, shall commence any proceedings or
otherwise seek to impose any liability whatsoever against Kirk Kerkorian or
Tracinda Corporation by reason of such alleged breach, default or claim.

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Employer and Employee have entered into this
Agreement in Las Vegas, Nevada as of June 1, 2002

 
   
   
EMPLOYEE:   EMPLOYER—MGM MIRAGE
/s/  JOHN REDMOND      
 
By:
 
/s/  J. TERRENCE LANNI      

--------------------------------------------------------------------------------

John Redmond      

--------------------------------------------------------------------------------

J. TERRENCE LANNI
 
 
Title:
 
Chairman and Chief Executive Officer

11

--------------------------------------------------------------------------------




EXHIBIT "A"


        Trade secret means information, including a formula, pattern,
compilation, program, device, method, technique or process, that derives
economic value, present or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain any
economic value from its disclosure or use.

12

--------------------------------------------------------------------------------


EXHIBIT "B"


Name of Report


--------------------------------------------------------------------------------

  Generated By

--------------------------------------------------------------------------------

Including, but not limited to:    
Baccarat Pit Discrepancy Report
 
Casino Marketing Analyst Commission Summary Report   Casino Marketing Analyst
Customer W/L Discrepancy Report   Casino Marketing Analyst Int'l Marketing
Detailed Budget Summaries   Casino Marketing Analyst Arrival Report  
International Marketing Departure Report   International Marketing Daily Game
Report   Casino Audit Department Financial Statement   Finance $10K Over High
Action Play Report   Customer Analysis Dept. $50K Over High Action Play Report  
Customer Analysis Dept. International Market Segment Report   Customer Analysis
Dept. Collection Aging Report(s)   Collection Department Accounts Receivable
Aging   Finance Marketing Report   Finance Daily Player Action Report   Casino
Operations

13

--------------------------------------------------------------------------------


EXHIBIT "C"

PERMITTED OUTSIDE ACTIVITIES


To be supplied

14

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
EXHIBIT "A"
EXHIBIT "B"
EXHIBIT "C" PERMITTED OUTSIDE ACTIVITIES
